OPINION — AG — ** APPROPRIATION — FUNDS — IN THE GENERAL REVENUE FUND ** (1) UNDER ARTICLE X, SECTION 23, THE LEGISLATURE MAY APPROPRIATE SURPLUS FUNDS ACTUALLY EXISTING IN THE GENERAL REVENUE FUN WHICH ACCRUED DURING THE FISCAL YEAR IN WHICH THE LEGISLATURE CONVENED. (2) A REGULAR SESSION (LEGISLATIVE SESSION) MAY STAND IN RECESS AND RECONVENE IN THE FISCAL YEAR FOLLOWING THE YEAR IN WHICH SUCH SURPLUS FUNDS ACCRUED AND LAWFULLY APPROPRIATE SUCH SURPLUS FUNDS AT THAT TIME, PROVIDED THE LENGTH OF SUCH REGULAR LEGISLATIVE SESSION DOES 'NOT' EXCEED NINETY(90) LEGISLATIVE DAYS, AS LIMITED BY ARTICLE V, SECTION 26 (SURPLUS REVENUES, FISCAL YEAR, RESTRICTIONS, AUTHORITY) CITE: OPINION NO. 69-179, ARTICLE V, SECTION 36, ARTICLE X, SECTION 23(A), ARTICLE X, SECTION 23 (FLOYD W. TAYLOR)